DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and the species SEQ ID NO: 11 in the reply filed on May 23, 2022, is acknowledged.
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The elected species was searched and found to be free of the prior art. The search was extended and prior art that reads on claims 1, 3, 4, 10, 11 and 14 was found. The search was not extended further in accordance with MPEP § 803.02.
Claims 2, 5-9, and 12-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Interpretation
	The claim term “MIC-1” is also referred to as macrophage inhibitory cytokine-1, placental transforming growth factor beta (PTGF-b), placental bone morphogenetic protein, growth differentiation factor-15 (GDF15), prostate derived factor (PDF), non-steroidal anti-inflammatory drug-activated15 gene (NAG-1) and PL74, as evidenced by the specification at p. 1, lines 9-15.
	The claim term “MIC-1 polypeptide” includes human MIC-1 monomer sequence of SEQ ID NO: 1 or an analogue thereof. An analogue is a variant that may include substitutions, additions, and/or deletions, as evidenced by the specification at p. 6, line 29 - p. 6, line 3.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 requires that the N-terminal extension is 3 to 36 amino acids long, which is required by claim 1 from which claim 3 depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1, 3, 4, 10, 11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/069925 A1.
WO 2016/069925 A1 teach SEQ ID NO: 7, a MIC-1 compound comprising a fragment of instant SEQ ID NO: 1 wherein residues 1-6 are deleted (underlined) and an N-terminal extension consisting of four amino acids QGDD (bolded) (SEQ ID NO: 7, p. 15, lns. 16-20; alignment is to instant SEQ ID NO: 1 for comparison):
SEQ ID:1 1 ARNGDHCPLGPGRCCRLHTVRASLEDLGWADWVLSPREVQVTMCIGACPSQFRAANMHAQIKT 63
              || |||||||||||||||||||||||||||||||||||||||||||||||||||||||||
prior art    QGDDCPLGPGRCCRLHTVRASLEDLGWADWVLSPREVQVTMCIGACPSQFRAANMHAQIKT 61

SEQ ID: 1  64 SLHRLKPDTVPAPCCVPASYNPMVLIQKTDTGVSLQTYDDLLAKDCHCI 112
              |||||||||||||||||||||||||||||||||||||||||||||||||
prior art  62 SLHRLKPDTVPAPCCVPASYNPMVLIQKTDTGVSLQTYDDLLAKDCHCI 110

The fragment of instant SEQ ID NO: 1 wherein residues 1-6 are deleted falls within the claimed genus “a MIC-1 polypeptide,” as evidenced by the specification at p. 6, line 29 - p. 6, line 3. The N-terminal sequence QGDD is an extension with a length that falls within the claimed range of 3 to 36 amino acids. The calculated pI of the compound is 6.43, as evidenced by Expasy Prot Param Tool, which falls with the claimed range of lower than 6.5. Therefore, SEQ ID NO: 7 taught by WO 2016/069925 A1 anticipated claims 1 and 3.
	With respect to claim 4, the extension has a surplus of acidic residues relative to basic residues because there are two aspartic acids and zero lysine, arginine or histidine.
	With respect to claim 10, SEQ ID NO: 7 is greater than 85% identical to instant SEQ ID NO: 1.
	With respect to claim 11, SEQ ID NO: 7 comprises a deletion of the first three residues when compared to SEQ ID NO: 1.
	With respect to claim 14, WO 2016/069925 A1 is silent on the solubility at pH 8.0 in a Tris buffer system. Because the prior art compound meets all of the structural limitations of the claim, burden is shifted to Applicant to determine whether the prior art compound also meets the claimed property.
	
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044.  The examiner can normally be reached on Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654